DETAILED ACTION
Claims 1-16 are currently pending in this Office action.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The objection to the specification is withdrawn in light of examiner’s amendment below.

Claim Objections
The objection to claims 1-13 and 15 are withdrawn in light of the amendments correcting the same.

Terminal Disclaimer
The terminal disclaimer filed on February 16, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/489459 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Parfomak on March 26, 2021.


In the abstract of the disclosure, delete “[Fig. 1]”
In claim 1 at line 2 replace “comprises    the” with    ---  comprises the  ---
In claim 15 at line 1 replace “The packaged” with  --- A packaged ---
In claim 16 
at line 1 replace “The method” with  --- A method ---
at line 2 replace “according  claim” with   --- according to claim ---

Reasons for Allowance
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The previous rejections of:
claims 1-14 and 16 under 35 U.S.C. 103 as being unpatentable over Kimura (US 6838499 B2) in view of Lucas (US 4563498 A); and
claim 15 under 35 U.S.C. 103 as being unpatentable over Kimura (US 6838499 B2) in view of Lucas (US 4563498 A) as applied to claim 1 above, and further in view of Okamura et al. (JP 2015-071459 A, machine translation)
are withdrawn in light of the amendment to present claim 1 to specify that “the composition does not contain any silicone elastomer powder.”  Unlike the present claims, Kimura requires a silicone elastomer powder in its composition.  The provisional nonstatutory double patenting rejections are withdrawn in view of the approved terminal disclaimer to copending Application No. 16/489459.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768